DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-6 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because paragraph [0013] of the instant specification describes the reference numbers of FIG. 2 as core portion 3 and sheath portion 4. However, in FIG. 2, the core portion appears to be represented by reference number 4 and the sheath portion by reference number 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “which is consisted of a configuration of sun-moon side-by-side type or a configuration of eccentric core-sheath type” in lines 2-4. The limitation is indefinite because it is unclear whether it is presenting a listing of a closed groups of alternatives as a Markush group (see MPEP 2173.05(h)), or if the transitional phrase is used to exclude any element, step, or ingredient not specified in the claim (see MPEP 2111.03(II)). For the purposes of examination the above limitation is being interpreted as a Markush group. Amending the claims to recite –which is selected from the group consistingand a configuration of eccentric core-sheath type—or a similar amendment, would aid in overcoming the rejection.
Claim 1 also recites the limitation “the conjugate fiber has a moisture-absorbed elongation effect, and the length of the conjugate fiber increases by water-absorbing or moisture-absorbing, and the fiber recovers to original length after moisture-releasing” in lines 4-6. The limitation is indefinite because it is unclear whether the latter half of the limitation, which describes increasing length after absorbing water or moisture, is describing the moisture-absorbed elongation effect of the former half, or a different property of the claimed invention. For the purposes of examination the latter half of the claim is being interpreted as further describing the moisture-absorbed elongation effect. Amending the claim to recite –the conjugate fiber has a moisture-absorbed elongation effectwherein the length of the conjugate fiber increases by water-absorbing or moisture-absorbing, and the fiber recovers to original length after moisture-releasing—or a similar amendment would aid in overcoming the rejection.
Claim 3 recites the limitation “in which the polyolefin component is polyethylene, polypropylene, and the copolymer thereof or a blend of which with polyester or polyamide”. The limitation is indefinite because it is unclear what polyolefins are being claimed. For example, it s thereof or s thereof 
Claim 3 recites the limitation "the copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Following is a suggested amendment to claim 1 that will assist with the lack of antecedent basis in claim 4 which also incorporates the suggested language in the 112(b) rejection of claim 1 above: –comprising a polyamide component and a polyolefin componentwith a cross-section which is selected from the group consistingand a configuration of eccentric core-sheath type—.
Claims 5-6 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 depends from claim 1 and recites the limitation "in which the cross-section thereof is a configuration of sun-moon side-by-side type or a configuration of eccentric core-sheath". However, claim 1 already recites a sun-moon side-by-side configuration or an eccentric core-sheath configuration in lines 3-4. Therefore, claim 4 fails to further limit the subject matter of the claim upon which it depends (claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianhua (CN 101768796)1. Supporting evidence provided by Yasui (US 2007/0270067).
With respect to claims 1-4, Jianhua teaches a sheath-core composite fiber (conjugate fiber) with an eccentric structure which is spun from a skin layer and a core layer using different components (paragraph [0002]). The core layer is composed of polypropylene (PP), a two-component mixed component of modified polypropylene (PP) or ethylene vinyl acetate (EVA), or a three-component mixed component composed of polypropylene (PP) components, low melting point polyamide 6 (PA6) and modified polypropylene (PP) or ethylene vinyl acetate (EVA) components (polyolefin component) (paragraph [0015]). The skin layer is a polyamide 6 (PA6) component (polyamide component/nylon 6) (paragraph [0023]).
The length of the conjugate fiber increasing by water- or moisture-absorbing through moisture-absorbed elongation and the fiber recovering its original length after moisture-releasing defines the conjugate fiber by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Jianhua teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.
Paragraph [0016] of the instant specification describes how the aforementioned property is achieved. Generally, after heat treatments, the conjugate fiber according to the present invention would become crimped due to the difference in the shrinkage between the polyamide component and the polyolefin component (instant specification; paragraph [0016]). Since the conjugate fiber) is capable of performing in the manner claimed.
It is noted that it is known in the prior art it is known that conjugate filaments which are composed of two types of resin components, different from each other in terms of heat-shrinkage properties, for example polyester resin component and polyamide resin component, have a crimped structure formed by expression of their latent crimping performance (Yasui; paragraph [0045]). The crimp structure preferably has the polyamide resin component located in the inner side of the crimped filament and the polyester component located on the outer side of the crimped structure preferably has the polyamide resin component located in the inner side of the crimped filament and the polyester component located on the outer side of the crimped filament (Yasui; paragraph [0055]). If the crimped filaments have the above structure, wetting with water causes the polyamide component located in the inner side to swell and elongate but causes virtually no change in length of the polyester component, and thus the percentage of crimp of the conjugate filament decreases (Yasui; paragraph [0055]). As a result, the apparent length of the crimped filament increases (Yasui; paragraph [0055]). When dried, however, the polyamide component shrinks while the polyester component undergoes essentially no change in length and, thus, the percentage crimp of the conjugate filament increases and the apparent length of the filament is therefore shortened (Yasui; paragraph [0005]).
Therefore, based on the teachings of Yasui, it is known in the prior art that polyamide combined with a material that is different from polyamide in terms of heat-shrinking and moisture-absorbing capabilities will function as claimed. It is know from Jianhua that a polyamide/polypropylene conjugate fiber will crimp (Jianhua; paragraph [0014]). It is also known from Yasui that polypropylene filaments undergo essentially no change in percentage of crimp upon wetting with water (Yasui; paragraphs [0057]-[0058]). Therefore, the ordinary artisan would expect the fiber of Jianhua to function as claimed.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianhua (CN 101768796)2 as applied to claim 1 above. Supporting evidence provided by “Yarn” (The Complete Textile Glossary).
With respect to claim 5, Jianhua teaches all the limitations of claim 1 above. Jianhua further teaches that the composite fiber (conjugate fiber) is made with a spinning speed of 3300 m/min, a stretching (drawing) temperature of 100℃ and a stretching (drawing) ratio of 1.5 (paragraph [0042]). Therefore, Jianhua teaches a spin drawn yarn.
It is noted that the method disclosed in Jianhua is substantially the same as the method disclosed in paragraph [0021] of the instant specification for making a spin drawn yarn.
It is further noted that the art recognized definition of “yarn” is a generic term for a continuous strand of textile fibers, filaments, or material in a form suitable for knitting, weaving, or otherwise intertwining to form a textile fabric (The Complete Textile Glossary; “Yarn”). Yarn occurs in the following forms: (1) a number of fibers twisted together (spun yarn); (2) a number of filaments laid together without twist (a zero-twist yarn); (3) a number of filaments laid The Complete Textile Glossary; “Yarn”).
Jianhua teaches that the composite fiber (conjugate fiber) can be used to make socks, underwear, shirts, sports shirts, ski shirts, raincoats, etc. as well as parachutes, canopy sails, automotive interior materials and other textiles (paragraph [0012]). According to the art accepted definition of “yarn”, since the composite fiber (conjugate fiber) of Jianhua is used to form textiles, it is necessarily a yarn.

With respect to claim 6, Jianhua teaches all the limitations of claim 1 above. Jianhua does not explicitly teach a yarn comprising the multi-component composite eccentric fiber (conjugate fiber). However, the art recognized definition of “yarn” is a generic term for a continuous strand of textile fibers, filaments, or material in a form suitable for knitting, weaving, or otherwise intertwining to form a textile fabric (The Complete Textile Glossary; “Yarn”). Yarn occurs in the following forms: (1) a number of fibers twisted together (spun yarn); (2) a number of filaments laid together without twist (a zero-twist yarn); (3) a number of filaments laid together with a degree of twist; (4) a single filament with or without twist (a monofilament); or (5) a narrow strip of material, such as paper, plastic film, or metal foil, with or without twist, intended for use in a textile construction (The Complete Textile Glossary; “Yarn”).
Jianhua teaches that the composite fiber (conjugate fiber) can be used to make socks, underwear, shirts, sports shirts, ski shirts, raincoats, etc. as well as parachutes, canopy sails, automotive interior materials and other textiles (paragraph [0012]). According to the art accepted conjugate fiber) of Jianhua is used to form textiles, it is necessarily a yarn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Machine translation used as reference